Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.
 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No.s 13/559759, 12/201984, and 60/969499 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, those prior-filed applications fail to provide any written description or support regarding the capturing and use of user historical listening patterns in the manner claimed by the instant Application as well as the subject matter of determining a current situational parameter and comparing said current parameter with historical parameters. A review of the Priority claims shows that the earliest disclosure of such subject matter appears in prior-filed Application No. 14/504557. As such, the instant Application can at best lay claim to an effective filing date of the filing date of the ‘557 application, which is 02 October 2014. As such, the Effective Filing date of the instant Application will be 02 October 2014. 

Response to Arguments
Claims 1, 7, 11, 15, and 19 have been amended.
Claims 10, 18, and 20 have been cancelled.
Claims 21-23 are newly added.

Claims 1-9, 11-17, 19, and 21-23 remain presently pending.

03 February 2021 (which reiterate the arguments submitted After Final Rejection on 04 January 2021) have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the combination of Uppala and Ellis fail to disclose, teach, and suggest the claimed limitations (see Remarks, pgs. 12-13), the Examiner disagrees. A review of the instant specification appears to show that the newly added limitations (“wherein media selection data include metadata information within one or more broadcast streams from a plurality of broadcast sources’) draw their support from [0055]-[0056] of the Specification (paragraph numbering based on the Pre-Grant Publication of the instant application). The claimed ‘metadata information’ appears to refer to data that identifies station names, station call signs, broadcast frequencies, channel types, program titles, etc. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rather, Applicant merely alleges that “none of the cited language from Uppala and Ellis (or Teichner) teaches or discloses” the aforementioned limitations. (see Remarks, pg. 13, ¶2). However, a review of Uppala [0034-36] teaches that the disclosed radio systems utilize an RDS/RBDS band to transmit various data from broadcast stations to be received by a radio receiver. Table 1 of the Uppala disclosure lists exemplary data that may be provided to receiver devices transmitted by various broadcast stations, which includes data such as station and program identifiers, station frequency information, alternate frequency information, etc. As such, the combined 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 22 recites: “wherein the processing module is adapted to upload a portion of a selected broadcast stream on a broadcast channel to the second wireless receiver”. A review of the instant Specification (paragraph citations based on the numbering of the Pre-Grant Publication of the instant about alternative broadcast streams, in contrast to the present claim which discloses uploading the selected stream itself. As such, the limitations as claimed are unsupported by the Specification and constitute new matter. In the interests of Compact Prosecution, the Examiner will interpret the limitation as described in the aforementioned sections of the Specification. Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to currently recite: “a processing module operably coupled to the interface and to the memory, wherein the historical listening patterns associated with a plurality of situational parameters….” which lacks an antecedent basis. The Examiner presumes that perhaps the deletions to the aforementioned limitations were a typographical error on the part of Applicant and that Claim 11 was intended to merely delete the term ‘first’ that previously preceded the recitation of the term ‘historical listening patterns’, similar to those amendments found in Independent Claims 1 and 19. In the interests of Compact Prosecution, the Examiner will assume the intended amendments were to mirror those of the other independent claims, and will assume the recitation of stored preference data that includes the presently recited historical listening patterns was not intended to be removed from the claim language. Appropriate corrections are required.
Claims 12-17 are rejected as being dependent on a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11-13, 15-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Uppala (US 2010/0233980 A1) (of record, hereinafter Uppala), in view of Ellis et al. (US 2004/0116088 A1) (of record, hereinafter Ellis).

Regarding Claim 1, Uppala discloses a method for execution by one or more processing modules of one or more computing devices of a media services system, [Figs. 3-4; 0008: methods, systems and apparatuses for providing channels based on historical information; 0045-52: radio 400 which may operate with CPU 410 in connection with storage 412; 0092-94: wherein system may be embodied as instructions stored on some CRM that is executed by the computing system] the method comprises: 
maintaining, in memory operably associated with the media services system, [Figs. 3-4; 0043, 0052: storage 412, containing historical information 308] user preference data, wherein the user preference data includes historical listening patterns associated with a plurality of situational parameters for a user and further wherein the historical listening patterns associated with the plurality of situational parameters for the user are associated with a first wireless receiver, [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the media services system services multiple users; [0039: radio users have patterns in their travel routes – where usage of plural terms implies servicing of multiple users; see MPEP 2144.01]
determining one or more current situational parameters associated with a wireless receiver; [Figs. 3-4: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.] wherein the first wireless receiver is adapted to be used in a plurality of geographical locations,  [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information] wherein the one or more current situational parameters associated with the wireless receiver includes a geographical location of the wireless receiver; [Figs. 3-4, 14: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another)]
comparing, by the media services system, the one or more current situational parameters associated with the wireless receiver to the historical listening patterns associated with the plurality of situational parameters; [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information]
in response to comparing the one or more current situational parameters associated with the wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the wireless receiver is unfavorable, wherein a media resource is unfavorable when signal-quality parameters for the media resource fall below a signal quality threshold; in response to a determination that the media resource is currently unfavorable, selecting, by the media services system, media selection data for the wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the wireless receiver; [Figs. 3-4, 14; 0034, 0050, 0050, 0059: system may re-tune to a different station when a first signal becomes too weak or lost (i.e., first media resource is ‘unfavorable’); 0033-36, 0050-53: (with respect to Table 1), RDS/RDBS standards may transmit various data from each station, where such data may include lists of alternate frequencies, program/station identifiers of stations, radio text, program type, etc.; 0080-91: cross correlator compares current information with historical information to determine an alternative frequency to switch to in the current coverage area (and also with common time/date factors in account) and selects an alternate frequency with highest score for switching over] and 
[Figs. 3-4, 14; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching]
Uppala fails to explicitly disclose wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices associated with the user, wherein the second wireless receiver and the first wireless receiver are adapted to be used in a plurality of geographical locations, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing, by the media services system, the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters; in response to comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable, selecting, by the media services system, media selection data for the second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver; and transmitting, by the media services system, the media selection data to the second wireless receiver. (Emphasis on the particular elements of the limitations not explicitly disclosed by Uppala – i.e., where the system comprises a second wireless receiver).
Ellis, in analogous art, teaches wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices associated with the user, wherein the second wireless receiver and the first wireless receiver are adapted to be used in a plurality of geographical locations, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing, by the media services system, the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters; in response to comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable, selecting, by the media services system, media selection data for the second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection second wireless receiver; and transmitting, by the media services system, the media selection data to the second wireless receiver. [0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where each user may have multiple different devices that may be synchronized with such information (i.e., first and second wireless devices that are different and distinct devices); 0013, 0184: wherein the system may store preferences for multiple users]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Uppala with the teachings of Ellis to specify a second wireless receiver as it is understood in the art that a user may have multiple radio systems that may be used in different environments and allow such preferences and profiles to follow the user in any of those environments and from radio to radio. [Ellis – 0013-15, 0023, 0027, 0043]

Regarding Claim 2, Uppala and Ellis disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Uppala and Ellis disclose determining a hierarchical relationship for the user preference data. [Uppala – 0042, 0060-69, 0084: historical information may be ranked such that each alternative frequency is attributed a score based on historical selections/connection, where cross-correlator selects alternate frequencies having higher scores (i.e., the preference data is ranked in some sort of hierarchy); Ellis – 0139, 0166, 0174, 0184: user preference data (such as the historical information of Uppala) may score particular stations by assigning weighted values of user preferences]

Regarding Claim 3, Uppala and Ellis disclose all of the limitations of Claim 2 which are analyzed as previously discussed with respect to that claim.
Furthermore, Uppala and Ellis disclose wherein the media selection data is selected based at least partially on the hierarchical relationship for the user preference data. [Uppala – 0042, 0060-69, 0084: historical information may be ranked such that each alternative frequency is attributed a score based on historical selections/connection, where cross-correlator selects alternate frequencies having higher scores (i.e., the preference data is ranked in some sort of hierarchy); Ellis – 0139, 0166, 0174, 0184: user preference data (such as the historical information of Uppala) may score particular stations by assigning weighted values of user preferences and recommendations may be based on such score rankings]

Regarding Claim 4, Uppala and Ellis disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Furthermore, Ellis discloses wherein the first wireless receiver and the second wireless receiver are affiliated with each other. [0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information]

Regarding Claim 5, Uppala and Ellis disclose all of the limitations of Claim 4 which are analyzed as previously discussed with respect to that claim.
Furthermore, Ellis discloses wherein the first wireless receiver and the second wireless receiver are associated with a common user. [0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information]

Regarding Claim 7, Uppala and Ellis disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim
Furthermore, Uppala and Ellis disclose where the one or more current situational parameters associated with the second wireless receiver include at least one of: a time of day, a day of the week, a season, a time of year, an operating status, condition of vehicular systems in a vehicle, and operating condition of a network used to communicate with a wireless receiver. [Uppala – 0084-90: system may cross-correlate current time of day, day of the week, geographical location, etc.; Ellis – 0040, 0179-180, 0184: system may monitor user’s current location using GPS location, or check particular preferences over different days, or times of the day]

Regarding Claim 8, Uppala and Ellis disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim
Furthermore, Uppala and Ellis disclose wherein the first wireless receiver is adapted for transmitting a geographic location to the media services system. [Uppala – 0077: radio may include a GPS module for providing location information of the receiver; Ellis – 0099, 0179: system may use GPS to determine user location]

Regarding Claim 9, Uppala and Ellis disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim
Furthermore, Uppala and Ellis disclose wherein the media selection data includes at least one of: a station name, a station call sign, a broadcast frequency, a broadcast channel type, a broadcast stream type, a program title, an album title, a song title, an artist name, a music genre, a duration, a start time, an end time, one or more affiliated carriers, and one or more non-affiliated station carriers. [Uppala – Figs. 12-13; 0073-74: where historical information used by the system includes the channel information including the alternate frequencies to be tuned to; Ellis – Figs. 25-27; 0184-186: where preference and recommendation information may include station name, station frequency, artists preferred, genre/formats liked, broadcast schedule, etc.]


Regarding Claim 11, Uppala discloses a computing device [Figs. 3-4] comprises: 
an interface for interfacing with a network; [Fig. 4; 0050: receiver 404]
memory; [Fig. 4; 0052: storage 412] and 
a processing module operably coupled to the interface and to the memory, [Figs. 3-4; 0008: methods, systems and apparatuses for providing channels based on historical information; 0045-52: radio 400 which may operate with CPU 410 in connection with storage 412; 0092-94: wherein system may be embodied as instructions stored on some CRM that is executed by the computing system] wherein the processing module is operable to: 
maintain in the memory, user preference data, [Figs. 3-4; 0043, 0052: storage 412, containing historical information 308] wherein the user preference data includes historical listening patterns associated with a plurality of situational parameters for a user and further wherein the first historical listening patterns associated with the plurality of situational parameters for the user are associated with a first wireless receiver, [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the computing devices services multiple users; [0039: radio users have patterns in their travel routes – where usage of plural terms implies servicing of multiple users; see MPEP 2144.01]
[Figs. 3-4: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.] wherein the first wireless receiver is adapted to be used in a plurality of geographical locations separated from each other, [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information] wherein the one or more current situational parameters associated with the wireless receiver includes a geographical location of the wireless receiver; [Figs. 3-4, 14: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another)]
compare the one or more current situational parameters associated with the wireless receiver to the historical listening patterns associated with the plurality of situational parameters; [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information]
in response to comparing the one or more current situational parameters associated with the wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determine whether a media resource [Figs. 3-4, 14; 0034, 0050, 0050, 0059: system may re-tune to a different station when a first signal becomes too weak or lost (i.e., first media resource is ‘unfavorable’); 0033-36, 0050-53: (with respect to Table 1), RDS/RDBS standards may transmit various data from each station, where such data may include lists of alternate frequencies, program/station identifiers of stations, radio text, program type, etc.; 0080-91: cross correlator compares current information with historical information to determine an alternative frequency to switch to in the current coverage area (and also with common time/date factors in account) and selects an alternate frequency with highest score for switching over] and 
transmit the media selection data to the wireless receiver. [Figs. 3-4, 14; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching]
Uppala fails to explicitly disclose wherein each user is associated with a plurality of wireless receivers; determine one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices associated with the user, wherein the second wireless receiver and the first wireless receiver are adapted to be used in geographical locations separated from each other, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; compare the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters; in response to comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable, select media selection data for the second wireless receiver; and transmitting the media selection data to the second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver. (Emphasis on the particular elements of the limitations not explicitly disclosed by Uppala – i.e., where the system comprises a second wireless receiver associated with a given user).
Ellis, in analogous art, teaches wherein each user is associated with a plurality of wireless receivers; determine one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices associated with the user, wherein the second wireless receiver and the first wireless receiver are adapted to be used in geographical locations separated from each other, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; compare the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters; in response to comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable, select media selection data for the second wireless receiver; and transmitting the media selection data to the second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver. [0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information (i.e., first and second wireless devices that are different and distinct devices); 0013, 0184: wherein the system may store preferences for multiple users]
[Ellis – 0013-15, 0023, 0027, 0043]

Regarding Claim 12, Uppala and Ellis disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim. 

Regarding Claim 13, Uppala and Ellis disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim. 

Regarding Claim 15, Uppala and Ellis disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 15 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim. 

Regarding Claim 16, Uppala and Ellis disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 16 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim. 

Regarding Claim 17, Uppala and Ellis disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 17 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim. 

Regarding Claim 19, Uppala discloses a non-transitory computer-usable medium embodying computer program code, [Figs. 3-4; 0008: methods, systems and apparatuses for providing channels based on historical information; 0045-52: radio 400 which may operate with CPU 410 in connection with storage 412; 0092-94: wherein system may be embodied as instructions stored on some CRM that is executed by the computing system] the computer program code comprising a computer-executable program of instructions configured for:
maintaining user preference data, wherein the user preference data includes first historical listening patterns associated with a plurality of situational parameters for a user and further wherein the historical listening patterns associated with the plurality of situational parameters for the user are associated with a first wireless receiver, [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the computer-executable program services multiple users; [0039: radio users have patterns in their travel routes – where usage of plural terms implies servicing of multiple users; see MPEP 2144.01]
determining one or more current situational parameters associated with a wireless receiver, [Figs. 3-4: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.] wherein the first wireless receiver is adapted to be used in a plurality of geographical locations separated from each other, [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information] wherein the one or more current situational parameters associated with the wireless receiver includes a geographical location of the wireless receiver; [Figs. 3-4, 14: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another)]
comparing the one or more current situational parameters associated with the wireless receiver to the historical listening patterns associated with the plurality of situational parameters; [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information]
in response to comparing the one or more current situational parameters associated with the wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the wireless receiver is unfavorable, wherein a media resource is unfavorable when signal-quality parameters for the media resource fall below a signal quality threshold; in response to a determination that the media resource is currently unfavorable, selecting media selection data for the wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the wireless receiver; [Figs. 3-4, 14; 0034, 0050, 0050, 0059: system may re-tune to a different station when a first signal becomes too weak or lost (i.e., first media resource is ‘unfavorable’); 0033-36, 0050-53: (with respect to Table 1), RDS/RDBS standards may transmit various data from each station, where such data may include lists of alternate frequencies, program/station identifiers of stations, radio text, program type, etc.; 0080-91: cross correlator compares current information with historical information to determine an alternative frequency to switch to in the current coverage area (and also with common time/date factors in account) and selects an alternate frequency with highest score for switching over] and 
 [Figs. 3-4, 14; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching]
Uppala fails to explicitly disclose wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices associated with the user, wherein the second wireless receiver and the first wireless receiver are adapted to be used in a plurality of geographical locations separated from each other, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters; in response to comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable, selecting media selection data for the second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver; and transmitting the media second wireless receiver. (Emphasis on the particular elements of the limitations not explicitly disclosed by Uppala – i.e., where the system comprises a second wireless receiver associated with a given user).
Ellis, in analogous art, teaches wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices associated with the user, wherein the second wireless receiver and the first wireless receiver are adapted to be used in a plurality of geographical locations separated from each other, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters; in response to comparing the one or more current situational parameters associated with the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable, selecting media selection data for the second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver; and transmitting the media second wireless receiver. [0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information (i.e., first and second wireless devices that are different and distinct devices)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Uppala with the teachings of Ellis to specify a second wireless receiver as it is understood in the art that a user may have multiple radio systems that may be used in different environments and allow such preferences and profiles to follow the user in any of those environments and from radio to radio. [Ellis – 0013-15, 0023, 0027, 0043]


Regarding Claim 21, Uppala and Ellis disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Furthermore, Uppala and Ellis disclose wherein the second wireless receiver is adapted to download a portion of a selected broadcast stream on a broadcast channel. [Uppala - Figs. 3-4, 14; 0038-40: where receivers may receive programming according to any broadcasting methods; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching; Ellis – Figs. 1-3; 0024: where system may employ various types of receivers and tune into various radio sources; 0020, 0042-5: where profile and radio station data may be downloaded and retrieved to different devices, and where media content may also be downloaded from the system]

Regarding Claim 22, Uppala and Ellis disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Ellis discloses wherein the processing module is adapted to upload a portion of a selected broadcast stream on a broadcast channel to the second wireless receiver. [Ellis – 0024: where system may employ various types of receivers and tune into various radio sources; 0042-44, 0190: user may synchronize profile/tuning data by uploading to the radio system and downloading with another receiver device]

Regarding Claim 23, Uppala and Ellis disclose all of the limitations of Claim 19 which are analyzed as previously discussed with respect to that claim.
Furthermore, Uppala and Ellis disclose wherein the second wireless receiver is adapted to download a portion of a selected broadcast stream on a broadcast channel. [Uppala - Figs. 3-4, 14; 0038-40: where receivers may receive programming according to any broadcasting methods; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching; Ellis – Figs. 1-3; 0024: where system may employ various types of receivers and tune into various radio sources; 0020, 0042-5: where profile and radio station data may be downloaded and retrieved to different devices, and where media content may also be downloaded from the system]


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uppala and Ellis as applied to claims 4 and 12, respectively, above, and further in view of Moritz et al. (US 2013/0332962 A1) (of record hereinafter Moritz) .

Regarding Claim 6, Uppala and Ellis disclose all of the limitations of Claim 4 which are analyzed as previously discussed with respect to that claim.
Furthermore, Ellis discloses wherein the system may store preferences for multiple users [0184] and where users may provide recommendations to other listeners. [0017] 
Uppala and Ellis fail to explicitly disclose wherein the first wireless receiver and the second wireless receiver are associated with different users.
Moritz, in analogous art, teaches wherein the first wireless receiver and the second wireless receiver are associated with different users. [0059: generation of media recommendations (such as the alternate stations of Uppala and Ellis) may be based on a first user’s preferences and consumption history and based on the consumption history of other users who are deemed to have similar interests/tastes, where such recommendations may utilize a comparison of a particular device’s current geographic location with other users with similar geographic location (such as the systems of Uppala and Ellis)]
[Moritz – 0059]

Regarding Claim 14, Uppala and Ellis disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421